DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Padiyath et al. (US 2011/0143129, herein “Padiyath”) in view of Hoyle et al. (US 2009/0253805, herein “Hoyle”) and Feeney et al. (US 2005/0228104, herein “Feeney”).
Regarding claims 1 and 5-7, Padiyath discloses a “composite assembly for protection of a moisture or oxygen sensitive article includes a substrate, a polymer layer overcoated on the substrate, and a diamond-like glass layer overcoated on the polymer glass layer” (page 1, paragraph [0008]).
Padiyath discloses that “The polymer layers used in the multilayer stack of the barrier assemblies are preferably crosslinkable. The crosslinked polymeric layer lies atop the substrate or other layers, and it can be formed from a variety of materials. Preferably the polymeric layer is crosslinked in situ atop the underlying layer. If desired, the polymeric layer can be applied using conventional coating methods such as roll coating (e.g., gravure roll coating) or spray coating (e.g., electrostatic spray coating), then crosslinked using, for example, ultraviolet (UV) radiation. Most preferably the polymeric layer is formed by flash evaporation, vapor deposition and crosslinking of a monomer as described above. Volatilizable (meth)acrylate monomers are preferred for use in such a process…Particularly preferred monomers include multifunctional (meth)acrylates, used alone or in combination with other multifunctional or monofunctional 
Padiyath also discloses an embodiment where the “coating was dried in-line at 70.degree. C. and cured under a nitrogen atmosphere with UV lamp” (page 8, paragraph [0067]).
Diethylene glycol diacrylate and pentaerythritol triacrylate are recited as exemplary ene acrylate monomers for the first coating composition in instant Table 2.
Padiyath does not, however, disclose that the layer comprises a thiolene material as recited in the instant claim.
Hoyle cures the deficiency in Padiyath by teaching “photocurable systems used to improve gas barriers on applied substrates. The photocurable systems provide distinct advantages as opposed to traditional laminate and thermoforming systems because of the relative ease in application and rapid curing of the film in place as applied. The present invention has discovered that UV-cured thiol-ene films in a wide variety of formats and combinations provide excellent substrate barrier resistance that will reduce processing costs and processing times not readily achievable by alternative coating systems currently used in the art of barrier films. Note that thiol-enes include single multifunctional thiols or combinations of mixtures of monofunctional and multifunctional thiols and multifunctional enes or combinations of monofunctional enes and multifunctional enes” ([0004]). 
Hoyle specifically teaches that “the ene compounds include monofunctional and multifunctional single enes or mixtures of enes such that the average functionality of the mixture is 2 or more functional groups taken from any ene or set of enes including but not limited to…(meth)acrylates” ([0005]). Further, Hoyle teaches “Final film thicknesses ranged from 60 to 90 microns” (See Table 2, page 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thiol-ene layer of Hoyle as the crosslinked polymer barrier layer of Padiyath. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve the excellent barrier resistance and reduced processing costs as taught by Hoyle in the article of Padiyath.
Padiyath in view of Hoyle does not disclose that the thiol-acrylic ene layer comprises particles as recited in the instant claim.
Feeney cures the deficiency in Padiyath by teaching “acrylic barrier coating compositions, and particularly to coatings which have an enhanced reduction in gas permeability” (page 1, paragraph [0002]).
Feeney teaches that “coating mixtures may be applied to a suitable substrate to reduce the gas permeation rate through the substrate. Upon drying, the dried coating may include the acrylic polymer in the mixture at a weight percent of at least about 65%. The filler is preferably present in said mixture when dried at greater than about 5% by weight, between about 5 and 40 weight % acid and between about 0.1% to about 15% total additive weight percent. The dried coating reduces the oxygen permeability greater than 50-fold that of the dried, unfilled polymer alone” (pages 7-8, paragraph [0094]).
Feeney teaches that “The term "nanocomposite" or "filled polymer nanocomposite" refers to the mixture of substantially exfoliated filler and polymer. The thickness of at least some filler particles is below 1 micron, and probably well below 100 nm” (page 4, paragraphs [0034] and [0067]) where the thickness would correspond to the claimed diameter. Although there is no explicit disclosure that the “diameter” is an “average diameter”, given the values disclosed by Feeney, it is clear that the average diameter of Feeney overlaps that presently claimed. As set 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the exfoliated filler particles of Feeney in the polymer barrier layer of Padiyath in view of Hoyle. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve reduced oxygen permeability as taught by Feeney in the polymer barrier layer of Padiyath in view of Hoyle.
While Padiyath in view of Hoyle and Feeney does not explicitly recite that the acrylate coating is a “smooth layer having a smooth surface,” the smoothness of the surface is considered to be an inherent characteristic of the instant invention. As the invention of Padiyath in view of Hoyle and Feeney comprises the same materials (crosslinked thiol-ene polymer) and is made in the same manner (UV curing under a nitrogen atmosphere at 70 degrees C) as the instant invention, absent evidence to the contrary, they are considered to have the same inherent smoothness as recited in the instant claim.
Regarding claim 4, Padiyath discloses a “composite assembly for protection of a moisture or oxygen sensitive article includes a substrate, a polymer layer overcoated on the substrate, and a diamond-like glass layer overcoated on the polymer glass layer” (page 1, paragraph [0008]).
Padiyath discloses that “The term "diamond-like glass" (DLG) refers to substantially or completely amorphous glass including carbon and silicon, and optionally including one or more .

Claims 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Padiyath in view of Hoyle and Feeney, and further in view of Graper et al. (EP 0992609A1, herein “Graper”) .
Regarding claims 8, 9, and 12, Padiyath discloses a “composite assembly for protection of a moisture or oxygen sensitive article includes a substrate, a polymer layer overcoated on the substrate, and a diamond-like glass layer overcoated on the polymer glass layer” (page 1, paragraph [0008]).
Padiyath discloses that “The polymer layers used in the multilayer stack of the barrier assemblies are preferably crosslinkable. The crosslinked polymeric layer lies atop the substrate or other layers, and it can be formed from a variety of materials. Preferably the polymeric layer is crosslinked in situ atop the underlying layer. If desired, the polymeric layer can be applied using conventional coating methods such as roll coating (e.g., gravure roll coating) or spray coating (e.g., electrostatic spray coating), then crosslinked using, for example, ultraviolet (UV) radiation. Most preferably the polymeric layer is formed by flash evaporation, vapor deposition and crosslinking of a monomer as described above. Volatilizable (meth)acrylate monomers are preferred for use in such a process…Particularly preferred monomers include multifunctional (meth)acrylates, used alone or in combination with other multifunctional or monofunctional (meth)acrylates, such as…diethylene glycol diacrylate…pentaerythritol triacrylate” (pages 5-6, paragraph [0053]).
Padiyath also discloses an embodiment where the “coating was dried in-line at 70.degree. C. and cured under a nitrogen atmosphere with UV lamp” (page 8, paragraph [0067]).
Diethylene glycol diacrylate and pentaerythritol triacrylate are recited as exemplary ene acrylate monomers for the first coating composition in instant Table 2.
Padiyath does not, however, disclose that the layer comprises a thiolene material as recited in the instant claim.
Hoyle cures the deficiency in Padiyath by teaching “photocurable systems used to improve gas barriers on applied substrates. The photocurable systems provide distinct advantages as opposed to traditional laminate and thermoforming systems because of the relative ease in application and rapid curing of the film in place as applied. The present invention has discovered that UV-cured thiol-ene films in a wide variety of formats and combinations provide excellent substrate barrier resistance that will reduce processing costs and processing times not readily achievable by alternative coating systems currently used in the art of barrier films. Note that thiol-enes include single multifunctional thiols or combinations of mixtures of monofunctional and multifunctional thiols and multifunctional enes or combinations of monofunctional enes and multifunctional enes” ([0004]).
Hoyle specifically teaches that “the ene compounds include monofunctional and multifunctional single enes or mixtures of enes such that the average functionality of the mixture is 2 or more functional groups taken from any ene or set of enes including but not limited to…(meth)acrylates” ([0005]). Further, Hoyle teaches “Final film thicknesses ranged from 60 to 90 microns” (See Table 2, page 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the thiol-ene layer of Hoyle as the crosslinked 
Padiyath in view of Hoyle does not disclose that the thiol-acrylic ene layer comprises particles as recited in the instant claim.
Feeney cures the deficiency in Padiyath by teaching “acrylic barrier coating compositions, and particularly to coatings which have an enhanced reduction in gas permeability” (page 1, paragraph [0002]).
Feeney teaches that “coating mixtures may be applied to a suitable substrate to reduce the gas permeation rate through the substrate. Upon drying, the dried coating may include the acrylic polymer in the mixture at a weight percent of at least about 65%. The filler is preferably present in said mixture when dried at greater than about 5% by weight, between about 5 and 40 weight % acid and between about 0.1% to about 15% total additive weight percent. The dried coating reduces the oxygen permeability greater than 50-fold that of the dried, unfilled polymer alone” (pages 7-8, paragraph [0094]).
Feeney teaches that “The term "nanocomposite" or "filled polymer nanocomposite" refers to the mixture of substantially exfoliated filler and polymer. The thickness of at least some filler particles is below 1 micron, and probably well below 100 nm” (page 4, paragraphs [0034] and [0067]) where the thickness would correspond to the claimed diameter. Although there is no explicit disclosure that the “diameter” is an “average diameter”, given the values disclosed by Feeney, it is clear that the average diameter of Feeney overlaps that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the exfoliated filler particles of Feeney in the polymer barrier layer of Padiyath in view of Hoyle. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve reduced oxygen permeability as taught by Feeney in the polymer barrier layer of Padiyath in view of Hoyle.
Padiyath in view of Hoyle and Feeney do not teach that the opposite side of the substrate has a crosslinked polymer layer and DLG layer thereon as recited in the instant claim.
Graper cures the deficiency in Padiyath in view of Hoyle and Feeney by teaching “he buffer layer mechanically isolates the substrate so that the substrate can be subjected to power levels or temperature levels that would typically lead to deformation of the substrate” (page 2, paragraph [0007]) and that “Preferably, the buffer layer is a cross linked acrylate material” (page 2, paragraph [0010]).
Graper teaches that “the process of the present invention may be used with polymer films wherein both sides of the film include the buffer layer” (page 3, paragraph [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a crosslinked thiol-ene layer/DLG layer to the opposite side of the substrate of Padiyath in view of Hoyle and Feeney, as taught by Graper. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to achieve further excellent barrier resistance as well as prevent heat deformation of the substrate as taught by Graper in the article of Padiyath in view of Hoyle and Feeney.
While Padiyath in view of Hoyle, Feeney and Graper does not explicitly recite that the acrylate coating is a “smooth layer having a smooth surface,” the smoothness of the surface is considered to be an inherent characteristic of the instant invention. As the invention of Padiyath in view of Hoyle, Feeney and Graper comprises the same materials (crosslinked thiol-ene polymer) and is made in the same manner (UV curing under a nitrogen atmosphere at 70 degrees C) as the instant invention, absent evidence to the contrary, they are considered to have the same inherent smoothness as recited in the instant claim.
Regarding claim 11, Padiyath discloses a “composite assembly for protection of a moisture or oxygen sensitive article includes a substrate, a polymer layer overcoated on the substrate, and a diamond-like glass layer overcoated on the polymer glass layer” (page 1, paragraph [0008]).
Padiyath discloses that “The term "diamond-like glass" (DLG) refers to substantially or completely amorphous glass including carbon and silicon, and optionally including one or more additional components selected from the group including hydrogen, nitrogen, oxygen, fluorine” (page 2, paragraph [0014]).
Response to Arguments
Applicant's arguments filed 03/08/21 have been fully considered but they are not persuasive.
Applicant amended claims 1 and 8 to recite average particle diameter of “20 nm” instead of “2 nm”.
Applicant argues that Padiyath is silent as to a smooth layer as recited in claim which comprises thiol-ene and inorganic nanoparticles therein.
However, it is agreed which is why the Hoyle is used to teach the recited limitation. Further, Examiner agrees that the reference does not explicitly recite that the thiol-ene layer is “smooth” as recited in the instant claim. However, this smoothness of the layer is considered to be an inherent feature of the instant invention. As the combination of Padiyath in view of Hoyle, Feeney and Graper comprises the same materials (crosslinked thiol-ene polymer) and is made in the same manner (UV curing under a nitrogen atmosphere at 70 degrees C) as the instant invention, absent evidence to the contrary, they are considered to have the same inherent smoothness as recited in the instant claim. Furthermore, Applicant has provided no evidence to the contrary, and so the rejection must be maintained.
Applicant argues that Hoyle is completely silent as to a barrier layer directly disposed on the smooth surface of the smooth layer.
However, note that while Hoyle does not disclose all the features of the present claimed invention, Hoyle is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely layer comprising a thiolene material, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the office action refers to the thickness of 1 to 3 nm in Feeny as suggesting the average particle diameter required in claim 1. However, the platelet thickness (1 to 3 nm) in Feeney is well below the lower limit (20 nm) of the range (from about 20 nm to about 400 nm) required by claim 1.
However, as set forth above, Feeney teaches “The thickness of at least some filler particles is below 1 micron, and probably well below 100 nm” (page 4, paragraphs [0034] and [0067]) which still meets the claimed range of 20 nm to 400 nm.
Applicant argues that neither Padiyath nor Hoyle teach that the DLG layer of Padiyath may be applied without deteriorating the performance of the thiol-ene film of Hoyle, as the layer was applied to an entirely different crosslinked layer.
Examiner disagrees. Padiyath discloses that the crosslinked polymeric layer can be formed from a variety of materials (paragraph [0053]). Padiyath explicitly recites a layer comprising diethylene glycol diacrylate and pentaerythritol triacrylate, which are recited as exemplary ene acrylate monomers. While this is not identical to the claimed layer, it is considered similar enough to substitute with the thiol-ene film of Hoyle. Applicant has not provided any evidence of deleterious effects of such a substitution, and so the rejection must be maintained. Although Applicant argues that Hoyle does not teach that the thiol-ene layer comprises inorganic nanoparticles, this is cured by the Feeney reference.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the combination of Padiyath and Hoyle would deteriorate performance of the DLG layer reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the platelet filler required by Feeney have a high aspect ratio and thus “may result in a rough surface.” While the platelets have their thickness 1 to 3 nm, the 
Examiner disagrees. It is not clear why “a large lateral size and high aspect ratio of the platelets in Feeny (sic) will result in a rough surface of the composite film”. Nothing in the reference states that the surface of coatings including such filler are rough, and Applicant has merely asserted this without provided supporting evidence. Further, it is the Examiner’s position that the average lateral size disclosed by Feeney would correspond to the length of the platelet and the thickness would correspond to the claimed diameter. Furthermore, the aspect ratio of Feeney referred to by Applicant is merely exemplary given phrases such as “usually”, “suitably” and “preferably” used to describe such an aspect ratio.
Furthermore, even in the case that the particles of Feeney may have “a large lateral size and high aspect ratio”, given that the thickness of the layer is larger than the size of the particles and also meets the thickness as presently claimed, the particles would not necessarily protrude or produce a rough surface.
Additionally, as set forth above, Feeney teaches that “The term "nanocomposite" or "filled polymer nanocomposite" refers to the mixture of substantially exfoliated filler and polymer. The thickness of at least some filler particles is below 1 micron, and probably well below 100 nm” (page 4, paragraphs [0034] and [0067]) where the thickness would correspond to the claimed diameter. Although there is no explicit disclosure that the “diameter” is an “average diameter”, given the values disclosed by Feeney, it is clear that the average diameter of Feeney overlaps that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 
Lastly, it is noted that the present claims only broadly require a “smooth” layer. There is no characterization of how smooth the layer must be. For example, there is no specific surface roughness value required. Therefore, given that surface roughness is inherent in any surface and absent any degree of surface roughness, one of ordinary skill in the art may reasonably conclude that the layer of Padiyath in view of Hoyle and Feeney is “smooth”. Furthermore, as set forth above, given that the invention of Padiyath in view of Hoyle and Feeney comprises the same materials and thickness as the instant invention, absent evidence to the contrary, they are considered to have the same inherent smoothness as recited in the instant claim.
Applicant argues that Feeney does not teach a barrier layer disposed on a smooth surface of a smooth layer.
Examiner agrees, however, these limitations are met by the Padiyath and Hoyle references, and taken together the references are considered to meet the instant claims. Note that while Feeney does not disclose all the features of the present claimed invention, Feeney is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely polymer barrier layer comprising particles and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that Graper et al. does not remedy the deficiencies of Padiyath, Hoyle, and Feeney and cited only for teaching "both sides of the film include the buffer layer."
However, it is agreed that Graper et al. does not disclose all the features of the present claimed invention given that Graper et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a crosslinked polymer layer/DLG layer on the opposite side of the substrate, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787